DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the claims filed on 11/10/2021. Claims 1-6 are examined.

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature detection unit”, “supply amount unit”, and “rotation speed detection unit” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Consequently, the limitations “temperature detection unit”, “supply amount unit”, and “rotation speed detection unit” are interpreted as “temperature detector”, “pressure detector”, and “speed detector”, See [008, 20] and Fig. 2 of Specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1-6 is/are objected to because of the following informalities: 
Claims 1-6, “aircraft internal combustion engine” should be “aircraft internal combustion engine system”, and “gas turbine” should be “gas turbine engine”;
Appropriate correction required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaloye (US 2007/0169997).

Regarding Claim 1: Delaloye discloses an aircraft internal combustion engine (see Abstract) comprising: 
a gas turbine (interpreted as a gas turbine engine, “turbomachine”, [0014]) that is mounted on an airframe of an aircraft (see [0014]); 
5a lubricating oil supply pipe (see annotated figure ‘997) that is connected to the gas turbine (see annotated figure ‘997 and [0014]) and through which a lubricating oil flows (see annotated figure ‘997); 
a variable capacity type electric pump (118 and 106 in Fig. 1, see for example [0020] wherein variation of the speed motor provides variation in the pump output pressure and wherein the motor 106 is electric motor, as well as “variable speed pump” [0011]) that is provided in the lubricating oil supply pipe and supplies the lubricating oil to the gas turbine (see annotated figure ‘997); 
a temperature detection unit (116 and elements operatively coupled thereto; Fig. 1) that detects a temperature (Toil; Fig, 1) of the lubricating oil 10supplied to the gas turbine; 
a supply amount detection unit (114, 134,  136, and elements operatively coupled thereto; Fig. 1) that detects a supply amount (level of oil in reservoir 114, and/or pressure 134 and 136, which is directly related  to the flow rate/amount, in addition see Claim 2 of present Application wherein the detection unit is a pressure sensor) of the lubricating oil supplied to the gas turbine by the electric pump (see annotated figure ‘997); 
a rotation speed detection unit (“turbo machine speed”, “rotational speed sensor 148” [0025], and elements operatively coupled thereto) that detects a rotation speed of the gas turbine ([see [0020]]); and 
15a control unit (108 and elements operatively coupled thereto, Fig. 1) that controls a discharge amount of the lubricating oil from the electric pump (see [0020] wherein the control unit 108 control the speed of the motor 106, and thus amount provided by the pump) based on detection results from the temperature detection unit (see arrows 116 to 108, Fig. 1), the supply amount detection unit (see arrows from 114, 134, and 136, to 108, Fig. 1), and the rotation speed detection unit (see arrows “turbomachine speed”, Fig. 1), wherein the control unit sets a target supply amount (“scheduled lubricant supply pressure” [0021]) of the lubricating oil based on the rotation 20speed of the gas turbine detected by the rotation speed detection unit and the temperature of the lubricating oil detected by the temperature detection unit (see [0020-21] and Fig. 1), and controls the discharge amount of the lubricating oil by feedback-controlling (“closed-loop control” see [0023]) the rotation speed of the electric pump such that the supply amount of the lubricating oil detected by the supply amount detection unit matches the target 25supply amount (see for example [0023] , wherein from the closed-loop control of the pressure a  pressure signal is implemented to the motor control unit 108 ).

    PNG
    media_image1.png
    717
    816
    media_image1.png
    Greyscale


Regarding Claim 2: Delaloye discloses all the limitations of Claim1, as stated above, and further discloses  the supply amount detection unit is a pressure sensor (134, 136, Fig. 1) that detects a pressure (Pin, Pout; Fig. 1) of the lubricating oil discharged from the electric pump (see annotated figure ‘997), and 5wherein the control unit sets a target pressure of the lubricating oil based on the rotation speed of the gas turbine and the temperature of the lubricating oil (“The motor control unit determines a scheduled lubricant supply pressure based at least in part on […] rotating machine rotational speed, i.e. rotation speed of the gas turbine engine”), and the control unit feedback-controls the rotation speed of the electric pump such that the pressure of the lubricating oil detected by the pressure sensor matches 10the target pressure (see [0023-24] wherein feedback pressure signals from the sensors 134, and 136 are also used to control the speed of the pump).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaloye (US 2007/0169997) in view of Nayani (US 2019/0249602) and Tomescu (US 2021/0301732)

Regarding Claim 3: Delaloye discloses all the limitations of Claim 1, as stated above, but is silent regarding after the gas turbine is stopped, the control unit performs motoring of the gas turbine with electric power from a power source, and also supplies a 15predetermined amount of the lubricating oil from the electric pump in conjunction with the motoring.

However, Nayani teaches a gas turbine (10; Fig. 1), a lubrication supply line (99; Fig. 1), a pump provided in the lubrication supply line (140; Fig. 1), a temperature detection unit (“temperature of the lubricant within the lubricant circuit” see Abstract and [0056] for temperature sensors) and  a control unit (210; Fig. 1) wherein after the gas turbine is stopped, the control unit performs motoring of the gas turbine ( see [0002-3, 24] wherein dry motoring, i.e. rotating the engine without fuel is performed , and also supplies a 15predetermined amount of the lubricating oil ([0035]) from an electric pump (140; Fig. 1) in conjunction with the motoring ( see [00024] wherein the oil circulation is performed to decrease motoring time and thus is performed during motoring).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the control unit of Delaloye to have after the gas turbine is stopped, the control unit performs motoring of the gas turbine, and also supplies a 15predetermined amount of the lubricating oil from the electric pump in conjunction with the motoring, as taught by Nayani. Doing so would permit to expediently alleviating thermal bowing in rotor assembly and decrease motoring time, as recognized by Nayani (see [0024]).

Delaloye modified by Nayani, as stated above, is silent regarding the motoring performed by electric power from a power source.
However, Tomescu teaches a motoring (see Abstract) of a gas turbine (10; Fig. 1A) performed by electric power from a power source ([0019], the electrical motor is necessarily connected to an electrical source).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motoring of Delaloye in view of Nayani to have the motoring performed by electric power from a power source, as taught by Tomescu. Doing so would permit to actuate the motoring via easily accessible and common power source.

Regarding Claim 4: Delaloye in view of Nayani and Tomescu teaches all the limitations of Claim 3, as stated above, and Delaloye modified by Nayani, as stated for Claim 3 further teaches the control unit 20measures a temperature change of the lubricating oil detected by the temperature detection unit during an operation of the motoring (see [007, 24] wherein the system adjusts and maintains a temperature threshold  of the lubricant, and thus measures a temperature change), and controls the discharge amount of the lubricating oil from the electric pump according to the temperature change ( see [0007] wherein the flow/discharge amount downstream from the pump is adjusted).

Regarding Claim 5: Delaloye discloses all the limitations of Claim 2, as stated above, but is silent regarding after the gas turbine is stopped, the control unit performs motoring of the gas turbine with electric power from a power source, and also supplies a 15predetermined amount of the lubricating oil from the electric pump in conjunction with the motoring.

However, Nayani teaches a gas turbine (10; Fig. 1), a lubrication supply line (99; Fig. 1), a pump provided in the lubrication supply line (140; Fig. 1), a temperature detection unit (“temperature of the lubricant within the lubricant circuit” see Abstract and [0056] for temperature sensors) and  a control unit (210; Fig. 1) wherein after the gas turbine is stopped, the control unit performs motoring of the gas turbine ( see [0002-3, 24] wherein dry motoring, i.e. rotating the engine without fuel is performed , and also supplies a 15predetermined amount of the lubricating oil ([0035]) from an electric pump (140; Fig. 1) in conjunction with the motoring ( see [00024] wherein the oil circulation is performed to decrease motoring time and thus is performed during motoring).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the control unit of Delaloye to have after the gas turbine is stopped, the control unit performs motoring of the gas turbine, and also supplies a 15predetermined amount of the lubricating oil from the electric pump in conjunction with the motoring, as taught by Nayani. Doing so would permit to expediently alleviating thermal bowing in rotor assembly and decrease motoring time, as recognized by Nayani (see [0024]).

Delaloye modified by Nayani, as stated above, is silent regarding the motoring performed by electric power from a power source.

However, Tomescu teaches a motoring (see Abstract) of a gas turbine (10; Fig. 1A) performed by electric power from a power source ([0019], the electrical motor is necessarily connected to an electrical source).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motoring of Delaloye in view of Nayani to have the motoring performed by electric power from a power source, as taught by Tomescu. Doing so would permit to actuate the motoring via easily accessible and common power source.

Regarding Claim 6: Delaloye in view of Nayani and Tomescu teaches all the limitations of Claim 5, as stated above, and Delaloye modified by Nayani, as stated for Claim 3, further teaches the control unit 20measures a temperature change of the lubricating oil detected by the temperature detection unit during an operation of the motoring (see [007, 24] wherein the system adjusts and maintains a temperature threshold  of the lubricant, and thus measures a temperature change), and controls the discharge amount of the lubricating oil from the electric pump according to the temperature change (see [0007] wherein the flow/discharge amount downstream from the pump is adjusted).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
 /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741